This case was before the Court at last Term, (64 N.C.) 557,) and "it was declared to be the opinion of this Court, that the writ of mandamus
should be issued as prayed for."
His Honor in the Court below, declined to order the writ to be issued, because the individuals who comprised the Board of Commissioners, had been changed, and they "had not had a day in Court."
The County of Cleveland is a municipal corporation, and "its power can only be exercised by the Board of Commissioners," etc. "All acts or proceedings by or against a County in its corporate capacity, shall be in the name of the Board of Commissioners. (Acts 1868, ch. 20.) As all the corporate functions of a county are thus to be exercised, the Board of Commissioners must necessarily have a perpetual existence, continued by members who succeed each other, and the body remains the same notwithstanding a change in the individuals who compose it.
The County is a public corporation, and has certain public duties to perform, and according to the provision of the statute above referred *Page 89 
to, the writ of mandamus must be directed to the Board of Commissioners who exercise the corporate powers (Tapping on Man. 317,) and the individuals who compose the Board at the time of service, must obey the writ.
There was error. Let this be certified.               (116)
Per curiam.
Judgment reversed.
Cited: Askew v. Pollock, 66 N.C. 50.